Citation Nr: 0112397	
Decision Date: 04/02/01    Archive Date: 05/03/01

DOCKET NO.  00-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a head injury, 
resulting in organic brain syndrome.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to September 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In pertinent 
part the RO denied entitlement to a head injury, resulting in 
organic brain syndrome.  


FINDINGS OF FACT

1.  A head injury, resulting in organic brain syndrome was 
not reported during service.  

2.  The probative medical evidence shows that a head injury, 
resulting in organic is not related to service or any 
incident in service.  


CONCLUSION OF LAW

A head injury, resulting in organic brain syndrome was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

A review of the service records discloses that on July 25, 
1970 the veteran was thrown from a track vehicle, and 
sustained a fracture of transverse processes L1 through L4, 
and ruptured his spleen.  He underwent exploratory laparotomy 
and splenectomy.  During his hospitalization he was diagnosed 
with falciparum malaria, which was appropriately treated.  
There records show no documentation of complaints, treatment, 
or diagnosis of a head injury.  

The veteran was accorded a VA examination in October 1973 for 
claims not currently at issue.  The examination report is 
negative for complaints or diagnosis referable to a head 
injury, resulting in organic brain syndrome.  

Associated with the claims file is a VA hospitalization 
report dated in March 1984.  The veteran complained of 
problems with irritation and frustration.  He had a long 
history consistent with Attention Deficit Disorder with 
hyperactivity, and learning problems.  A physical examination 
including peripheral and neurologic evaluations were 
completely normal.  He reported that he had sustained some 
type of brain injury due to a mine explosion during his tour 
of duty in Vietnam.  He could not recall whether he was in a 
coma or not following the explosion.  A computer tomography 
(CT) was normal.  Organic brain disease was ruled out because 
the test results were average.  The diagnoses were post 
traumatic stress disorder (PTSD), attention deficit with 
hyperactivity, and adjustment disorder with depressed mood.  

A March 1989 VA psychological evaluation report shows that 
due to a developmental history consistent with Attention 
Deficit Disorder and a head injury in Vietnam, an evaluation 
was recommended to rule out organic brain syndrome.  The 
results of the evaluation revealed evidence of a low IQ and 
limited cognitive resources to deal with the world.  The 
examiner stated while PTSD and organic brain syndrome from 
combat experiences could not be ruled out, the emotional and 
cognitive functioning suggested difficulties dating back to 
the veteran's childhood.  

A June 1989 VA examination report was negative for complaints 
or diagnosis referable to a head injury, resulting in organic 
brain syndrome.  

A February 1990 Denver Vet Center letter shows the counselor 
reported that the veteran's initial intake assessment was 
PTSD.  He reported that he had sustained serious head 
injuries while in Vietnam.  It was opined that some of his 
problems could stem from his reported inservice incident.  

Associated with the claims file is a VA hospitalization 
report dated in March 1990.  The report shows that the 
veteran presented with complaints of a headache and right 
sided weakness.  A computerized tomographic (CT) scan was 
negative.  His light perception was also negative.  A 
magnetic resonance imaging (MRI) revealed right cerebellar 
infarct.  An echocardiogram was negative.  The diagnoses were 
right cerebellar cerebrovascular accident (CVA), PTSD, 
Depression, and migraine cephalalgia.  

An August 1991 VA PTSD examination report shows the veteran 
related that he was hospitalized in March 1990 due to a 
stroke.  The examination report was negative for complaints 
or diagnosis referable to a head injury, resulting in organic 
brain syndrome.  The diagnoses were PTSD and dementia mild to 
moderate secondary to a CVA.  

An August 1991 VA psychological evaluation report shows the 
diagnoses were dysthymia and PTSD, chronic. 

Associated with the claims file are VA outpatient treatment 
records dated from May to July 1994 showing  that the veteran 
was seen with complaints referable to his service-connected 
PTSD.  His past medical history pertinently included a closed 
head injury in 1971.  

A July 1994 VA neuropsychological evaluation report shows the 
diagnoses were cognitive disorder not otherwise specified, 
personality change likely due to closed head injury and 
possibly ischemic infarcts, with features of depression, 
aggression, and mild paranoia, dysthymia disorder, PTSD, 
chronic.  Also noted were a history of traumatic brain injury 
and a record of possible CVA's.  

Associated with the claims file is a VA treatment record 
dated in November 1994 showing that the veteran was evaluated 
for memory and cognition.  The record reflects a history of 
closed head injury from Vietnam, a cerebellar CVA in 1990, 
and another CVA in 1994.  It was also noted that he suffered 
from PTSD and depression.  

A February 1995 neuropsychological evaluation report from PHP 
Healthcare Corporation shows the veteran had a cognitive 
disorder not otherwise specified and personality change 
likely due to closed head injury with features of depression, 
aggression, and mild paranoia.  A psychologist related these 
medical disorders at least in part to the veteran's active 
duty assignments in Vietnam.  

An April 1995 VA neuropsychological assessment it was not 
clear that cognitive and emotional deficits were due to 
acquired cerebral dysfunction due to an insult to the brain 
such as the traumatic brain injury apparently suffered in 
Vietnam.  It was noted that poor verbal learning might 
reflect acquired disability based on an insult to the brain 
in adulthood such as sustained in Vietnam, but this was not 
clear, as it might be due to a life long learning disability.  

The examiner stated that he was unable to determine whether 
the cognitive deficits found were due to the closed head 
trauma in Vietnam, and based on the evidence in the record 
that the episodes of explosive loss of emotional control 
predated induction into service.  The examiner also stated 
that his assessment focused exclusively on neuropsychological 
factors without contribution of PTSD or other psychiatric 
illnesses.  

A July 1995 VA psychiatric examination report shows there was 
noted evidence of borderline intelligence.  The examiner 
noted the presence of organic brain syndrome, although he was 
unable to specify the etiology of such syndrome.  He noted 
the history of CVA with MRI evidence of a stroke in the right 
cerebellar hemisphere in March 1990, and the history of 
alcohol abuse, which could lead to the development of organic 
brain syndrome.  He opined that it would seem likely that the 
presence of organic brain syndrome was most likely due to the 
severe accident the veteran suffered in Vietnam with no 
evidence to rule this in or out.  The clinical evidence 
suggested organic brain syndrome that was fairly severe, but 
complicated by borderline intelligence from birth.  

Associated with the claims file are VA outpatient treatment 
records dated from May 1996 to February 2000.  These records 
show ongoing treatment for the veteran's psychiatric 
disabilities.  They also refer to a history of a closed head 
injury in Vietnam with resultant cognitive problems.  

In July 1998 a VA social worker stated that he had worked 
with the veteran since May 1998, that the medical and 
psychiatric information that was available to him was 
incomplete, and that because of an apparent brain injury that 
had occurred during active service there was evidence of some 
disinhibition in the veteran's impulse control.  

The veteran was accorded a VA examination in April 1999 in 
order to determine the etiology of organic brain syndrome.  
The examiner stated that a review of the records revealed the 
case at issue was difficult to evaluate.  He noted that there 
had been multiple evaluations without definitive evidence of 
a significant inservice head injury. The examination revealed 
significant organic brain syndrome.  The examiner stated that 
he could shed no further light on the exact cause of organic 
brain syndrome.  The diagnoses were organic brain syndrome, 
moderate of undetermined cause, and PTSD.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Lay persons are not competent to render testimony concerning 
medical causation. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).



The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

"Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement. 

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) and Justus v. Principi, 3 Vet. 
App. 510, 512 (1992) (as to determination 
of whether there is new and material 
evidence for the purposes of reopening a 
claim), because a medical professional is 
not competent to opine as to matters 
outside the scope of his or her 
expertise, and a bare transcription of a 
lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence. Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).



Satisfactory lay or other evidence of an injury or disease 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of incurrence or 
aggravation.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); see 
Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991).

In Zarycki v. Brown, 6 Vet. App. 91, 100 (1993), the Court 
indicated a middle path when it seemed to equate 
"satisfactory" evidence, in the context of section 1154(b), 
38 C.F.R. § 3.304(f), and VA's Adjudication and Procedure 
Manual, M21-1, with "credible" evidence, i.e., if the Board 
determines that lay testimony is satisfactory, e.g., 
credible.  However, such a definition must not be applied in 
a way that would deprive section 1154(b) of effect, 
specifically that the claimant's lay evidence prevails unless 
it is rebutted by "clear and convincing evidence to the 
contrary."  In that context, clear and convincing evidence 
is a higher evidentiary standard than the preponderance-of-
the-evidence standard imputed by the benefit-of-the-doubt 
rule, because the evidence must be in equipoise before the 
benefit of the doubt applies. 

Credible testimony is that which is plausible or capable of 
being believed. See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing numerous cases and examples).  
The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 415 S.E.2d 891, 
895 (W. Va. 1992).  In determining whether documents 
submitted by a veteran are "satisfactory" evidence under 
section 1154(b), a VA adjudicator may properly consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran as 
well as his representative have been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service Connection

In the instant case, there exists no question that the 
veteran engaged in combat.  Service connection has been 
granted for disabilities including those of combat origin 
such as PTSD, splenectomy, chronic low back pain, bilateral 
tinnitus, bilateral hearing loss, malaria, and scars.  

Regardless of the fact that the veteran has combat service, 
there is no competent evidence of a nexus between the current 
organic brain syndrome and any incident of service.  

Section 1154(b) does not obviate the requirement that the 
veteran submit evidence of a current disability and evidence 
of a nexus between the current disability and service to 
succeed on the merits of a claim.  Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999); Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  In the discussion which follows, it becomes apparent 
that there is clear and convincing evidence to the contrary 
that the current claimed disability is not related to the 
veteran's service.

The first factual hurdle which must be addressed is whether 
the veteran sustained a head injury in service and this 
resulted in organic brain syndrome.  While there is evidence 
that the veteran was thrown from a track vehicle and 
sustained a fracture of transverse processes L1 through L4 
and a ruptured spleen, the service records show no evidence 
of a head injury.  Accordingly, the evidence upon which this 
must be determined is indirect rather than direct.

The veteran has argued that an injury to the head occurred in 
the same accident, which resulted in a back injury and 
ruptured spleen.  This appears unlikely although it is not 
entirely inconceivable.  In this regard, there is nothing to 
substantiate that as a result of some injury received by the 
veteran at that time, he had head trauma, let alone such a 
trauma that he developed organic brain syndrome.  

The evidence within service records is rather complete and 
makes no mention whatsoever of a head injury or any evidence 
of organic brain syndrome at any time during the veteran's 
period of service.

It is noted that the veteran failed to mention any head 
injury in conjunction with his 1972 original claim, 1973 VA 
examination, or 1974 subsequent claim.  The first report of 
an inservice head injury was in March 1989, at which time he 
stated that could not remember whether he was unconscious.  A 
March 1989 psychological evaluation indicated that PTSD and 
organic brain disease due to combat experiences could not be 
ruled out, although current emotional and cognitive deficits 
were suggestive of difficulties dating back to childhood.  A 
VA hospitalization report dated in March 1984 ruled out 
organic brain disease subsequent to clinical testing.  

The first documentation of the veteran having an organic 
brain syndrome occurred in 1995.  This record reflects that 
organic brain syndrome due to head injury could not be ruled 
in or out.  It was also noted that a history of alcohol abuse 
and learning disability might have contributed to the 
development of an organic brain disorder.  

It is noteworthy that veteran has reported that he could not 
remember treatment for residuals of a head injury from 1972 
to 1989.  There is no evidence of organic brain syndrome 
until after a CVA in March 1990. 

The Board notes that the veteran is in fact service-connected 
for PTSD.  Also, the Board would note in passing that 
diagnoses of attention deficit with hyperactivity, adjustment 
disorder with depressed mood, status post CVA's, migraine 
cephalalgia, dysthymia, and dementia have been provided and 
have been known to be part of the constellation of symptoms 
associated cognitive functioning. 

However, the sole issue in this claim is whether the 
veteran's organic brain syndrome is due to an inservice head 
injury as claimed.

It is true that since 1989, the veteran has consistently 
argued that he sustained an inservice head injury.  
Nonetheless, there is virtually no collateral evidence to 
support that other than that which was promulgated as a 
result of the veteran's own allegations and repeated 
historical assertions.  The Board is mandated to assess the 
relative credibility of the veteran's statements and finds 
them totally wanting in substantive merit.

In this regard, any collateral evidence including private and 
VA physicians who have so concluded were doing so long after 
the fact, and based solely on the veteran's history which is 
incomplete and partly inaccurate.

As cited above, the Court has repeatedly and unequivocally 
held that VA is not constrained from dismissing evidence 
including medical opinions when the fundamental basis 
therefor, including data given by the veteran, is in error.  

That is quite clearly the case herein.  Given the silence of 
the service records of the documentation of a head injury and 
the lack of continuity of treatment from 1972 to 1989, the 
Board concludes that there is no competent medical evidence 
to sustain that a credible nexus has been demonstrated 
between any inservice head injury and organic brain syndrome.  

In essence, the medical opinions (i.e., with regard to the 
veteran's organic brain syndrome having a relationship to any 
injury in service) are only as good as the information on 
which they were based.  In this case, since the veteran's 
assertions are lacking in substantive credibility and depth, 
the opinions based thereon are equally without substantive 
merit.  The record reflects a history of cognitive deficits 
and memory loss, which has resulted in equivocal etiologies 
as to whether organic brain syndrome is due to an inservice 
head injury.  Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

As the veteran is not shown to have organic brain syndrome 
related to his period of service, there exists no basis upon 
which to predicate a grant of entitlement to service 
connection.  Hickson, supra.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a head injury resulting 
in organic brain syndrome.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Entitlement to service connection for a head injury, 
resulting in organic brain syndrome is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

